Citation Nr: 0535248	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-19 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a back disability, 
to include lumbosacral strain.  



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel







INTRODUCTION

The veteran had active duty from September 1978 to September 
1979 and from November 1981 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  On her VA Form 9 
received in June 2003, the veteran requested a hearing before 
a Member of the Board in Washington, DC and a hearing was 
subsequently scheduled for June 2004.  However, she failed to 
appear for the hearing.  In July 2004, the Board remanded the 
case for further development and the case is now before the 
Board for final appellate determination.
  

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have a current diagnosis of 
residuals of frostbite.  

3.  The veteran does not have a current diagnosis of a back 
disability.  


CONCLUSIONS OF LAW

1.   Residuals of frostbite were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A back disability was not incurred in or aggravated by 
service and arthritis may not presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in June 
2002.  These letters essentially provided notice of elements 
(1), (2), and (3).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), she was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the April 2003 SSOC.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Finally, with respect to element (4), the June 2002 letters 
did not explicitly ask the veteran to provide "any evidence 
in her possession that pertains" to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that she has been notified of the 
need to provide such evidence, for the following reasons.  
The June 2002 letters informed the veteran that additional 
information or evidence was needed to support her claims, and 
asked her to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in her possession.  There is no allegation 
from the veteran that she has any evidence in her possession 
that is needed for a full and fair adjudication of this 
claim.  

The duty to assist has also been fulfilled.  The Board has 
reviewed service medical records and private treatment 
records.  She has not identified any outstanding medical 
records pertaining to the claim on appeal.  In letters 
received in June 2002 and July 2002, the veteran indicated 
that she was not aware of any other evidence relevant to the 
claims.  Additionally, VA afforded the veteran a spine 
examination in July 2005 and a cold injury protocol 
examination in August 2005.  These examination reports have 
been associated with the claims folder and are discussed 
below.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  

Analyses of the Claims

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

I.  Service connection for residuals of frostbite.

The veteran contends that while performing duties as a drill 
team member on active service in Orlando, Florida, she 
sustained a cold weather injury.  She alleges that she 
practiced with metal poles and no gloves.  A group, including 
the veteran, was sent to the clinic where she was diagnosed 
with frostbite in her fingers.  

Service medical records are negative for complaints or 
findings of frostbite.  The examination at service discharge 
showed normal upper extremities.  

VA afforded the veteran a cold injury examination in August 
2005 for which her claims folder was reviewed.  The veteran 
complained of intermittent pain in her ring and middle 
fingers of her left hand that occurs without any relationship 
to temperature.  When subjected to cold temperature, she 
indicated sensations of numbness in both pinky or little 
fingers on both hands.  Physical examination of the veteran 
revealed normal skin color and temperature on both hands and 
fingers.  The skin was noted as moist, normal texture, normal 
hair growth, no evidence of fungus or other infection, no 
atrophy, no scars, normal nail growth in all fingers, no 
evidence of fungal infection, no deformity, and motor skills 
were normal in all fingers.  The examiner found no evidence 
of any visible changes that could be associated with prior 
frostbite nor did he find any physical evidence of any cold 
injury.  He further stated that he could not find evidence of 
the veteran ever receiving medical attention for frostbite in 
her claims folder.  He indicated that the veteran's symptoms 
were subjective in nature.   

The veteran does not have a current diagnosis of residuals of 
frostbite.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has suggested (such as in her statement 
submitted in June 2002 and during her VA examination) that 
she currently has residuals of frostbite as a result of 
service, as a lay person she has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has frostbite.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  Service connection for a back disability, to include 
lumbosacral strain.

The veteran asserts that while stationed in Charleston, South 
Carolina, she worked in the Chaplain's office.  One day, she 
slipped on a wet floor which had just been mopped (no wet 
floor sign had been put out).  Her husband took her to the 
hospital where she was diagnosed with a bruised rib cage.  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a10 percent degree within on year of service discharge, as 
discussed below.

Service medical records reveal that in April 1979 and July 
1979 (OB-Gyn Clinic), she complained of back and stomach 
pain.  On her Report of Medical History dated in August 1979, 
the veteran indicated that she had recurrent back pain and 
also indicated that she had back pain for 6 months.  In an 
examination in October 1981, a normal spine/musculoskeletal 
system was noted.  On her Report of Medical History also in 
October 1981, the veteran denied recurrent back pain.  In 
November 1982, the veteran was seen after she slipped and 
fell on wet floor.  She injured her left arm and the 
assessment was soft tissue trauma of the left arm.  The 
examination at service discharge showed a normal 
spine/musculoskeletal system.  

Post-service records include records from Westside Orthopedic 
Clinic which show complaints of chronic back pain dated from 
November 2003 to January 2005.  In November 2003, the 
assessment was chronic low back pain, progressively worse 
over the last 2 months, a possible pars defect at L5 
bilaterally, but no spondylolisthesis.  A treatment note 
dated in April 2004 shows an assessment of an 80 percent 
improvement of chronic low back pain and cervical pain mainly 
in the trapezial muscle region on the right.  A note dated in 
October 2004 shows impressions of posterior central disc 
protrusions at present at C4-5, C5-6, and C6-7 with variable 
anterior subarachnoid space effacement but no cord deformity 
at any level.  Records in November 2004 note normal alignment 
of the bones and degenerative change in the lower cervical 
spine with no impingement of the spinal cord.  A treatment 
record dated in January 2005 notes the veteran's improvement 
with her posterior cervical pain and trapezial muscle pain.  

VA afforded the veteran an examination in July 2005 for which 
her claims folder and medical record were reviewed.  The 
veteran indicated no history of hospitalization or surgery 
and no history of trauma to the spine.  She indicated pain at 
her waistline for years and that she had workers' 
compensation for upper thoracic spine injury in December 
2004.  After thorough testing, the examiner noted normal 
alignment, preserved vertebral body heights and 
intervertebral disc spaces, and no spondylolysis.  The 
imaging study results were unremarkable lumbar spine series 
and the diagnosis was normal lumbar spine.  

The veteran does not have a current diagnosis of a back 
disability, to include lumbosacral stain, as indicated by the 
July 2005 VA examination results.  Although treatment records 
from Westside Orthopedic Clinic show treatment for a back 
disability, the most recent record showing a disability is 
November 2004.  Consequently, Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).

However, even if the veteran did have a current diagnosis of 
a back disability, her claim would still fail.  While she 
complained of back pain several times in service in 1979 and 
1981 but the symptom resolved, as there were no further 
complaints.  Although she was seen for a fall in November 
1982, she was assessed with soft tissue trauma of the left 
arm which is not related to the current claim for a back 
disability.  Moreover, the examination at service discharge 
was negative for a back disability.  The first complaint of a 
back disability is not until November 2003, which is 10 years 
after separation from service.  At her VA examination, she 
indicated that she received workers' compensation for a spine 
injury in December 2004 which further demonstrates that she 
injured her back after service discharge and not during 
active service. 

To the extent that the veteran herself has claimed that she 
has a back disability related to service, as a lay person, 
she has no competence to give a medical opinion about a 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a back disability  was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    

ORDER

1.  Entitlement to service connection for residuals of 
frostbite is denied.

2.  Entitlement to service connection for a back disability, 
to include lumbosacral strain is denied.  




____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


